Citation Nr: 1420827	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disorder, to include intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manchester, New Hampshire.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

All outstanding treatment records should be incorporated into the claims file. 

A reasonable attempt to acquire the Veteran's Social Security Administration (SSA) records should be made. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed low back disorder, to include all records from Speare Memorial Hospital. All records/responses received should be associated with the claims file. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records. The Veteran should also be requested to provide any outstanding private treatment records, to include any from Speare Memorial Hospital, in his possession. 

2. Contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records, especially any underlying medical records SSA considered or relied on in making its disability determination. In requesting these records, the AMC/RO should follow the current procedures which require that efforts to obtain records in the custody of a Federal department or agency continue until either the records are received or notification is provided that further efforts to obtain them would be futile. All records or responses received should be associated with the claims folder. If necessary, the AMC/RO should request any SSA records in the Veteran's possession.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal. If the benefits sought in connection with the claim remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

